          Case 2:19-cv-10950-PA-GJS Document 3 Filed 12/30/19 Page 1 of 1 Page ID #:16
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Nicholas M. Wajda
 Wajda Law Group, APC
 6167 Bristol Parkway, Suite 200
 Culver City, CA 90230
 Telephone: (310) 997-0471




 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
MELVIN G. VENABLE,                                                            CASE NUMBER:


                                                                                                     2:19-cv-10950
                                                              Plaintiff(s),
                                     v.
AVANT, LLC and EQUIFAX
                                                                                             CERTIFICATION AND NOTICE
INFORMATION SERVICES, LLC,
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                               MELVIN G. VENABLE
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                       PARTY                                                            CONNECTION / INTEREST
Melvin G. Venable                                                             Plaintiff
Avant, LLC                                                                    Defendant
Equifax information Services, LLC                                             Defendant
Wajda Law Group, APC                                                          Attorney for Plaintiff




         12/30/2019                                        /s/ Nicholas M. Wajda
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Nicholas M. Wajda


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
